Exhibit 10.3

 

EXHIBIT 1

 

BASIC PROVISIONS

AND

LEASE REFERENCE DATA

 

Execution Date:

 

June 9, 2011

 

 

 

TENANT

 

SYNTA PHARMACEUTICALS CORP.

and Original Address:

 

(name)

 

 

 

 

 

a Delaware corporation

 

 

(description of business organization)

 

 

 

 

 

125 Hartwell Avenue, Lexington, MA 02421

 

 

(Principal place of business — original address)

 

 

 

LANDLORD

 

 

and Original Address:

 

125 Hartwell Trust, under Declaration of Trust dated February 20, 1980 and filed
with the Middlesex South Registry District of the Land Court as Document
No. 600788, as amended; Mailing Address - c/o Lexington Management Incorporated,
24 Hartwell Avenue, Lexington, MA 02421, Attention: President.

 

 

 

BUILDING:

 

The building in the Town of Lexington, Middlesex County, Massachusetts known as
and numbered 125 Hartwell Avenue.

 

 

 

PROPERTY:

 

The Building and the land parcel on which it is located (including adjacent
sidewalks).

 

 

 

COMMENCEMENT DATE:

 

See Section 5

 

 

 

TERM:

 

The period commencing on the Commencement Date and expiring on November 30,
2016, as the same may be extended as hereinafter provided.

 

 

 

PREMISES DESCRIPTION AND AREA:

 


The entire rentable area of the Building containing approximately 38,400
rentable square feet and substantially as shown on Exhibit 2, comprised of the
following: (i) effective as of and from and after December 1, 2011,
approximately 27,992 rentable square feet on the first and second floors of the
Building currently demised by Tenant under the Existing Lease (as defined below)
(the “Existing

 

--------------------------------------------------------------------------------


 

 

 

Premises”), and (ii) effective as of and from and after the Commencement Date in
respect of the Expansion Premises, approximately 10,408 rentable square feet on
the first floor of the Building labeled on Exhibit 2 as the “Synta Expansion
Space” (the “Expansion Premises”), which was previously demised by Landlord to
IBS America, Inc. (“IBS”). For purposes hereof, the term “Premises” as used
herein shall mean (a) the Expansion Premises for the period commencing on the
Commencement Date in respect of the Expansion Premises and ending on
November 30, 2011, and (b) both the Expansion Premises and the Existing Premises
from and after December 1, 2011.

 

 

 

BUILDING RENTABLE AREA:

 

38,400 square feet.

 

 

 

BASIC RENT:

 

Commencement Date in respect of the Expansion Premises — November 30, 2011:
$0.00

 

 

 

 

 

December 1, 2011 – November 30, 2014: $844,800.00 per year (i.e., $70,400.00 per
month), which is based upon a Basic Rent rental rate of $22.00 per rentable
square foot of the Premises

 

 

 

 

 

December 1, 2014 – November 30, 2016: $883,200.00 per year (i.e., $73,600.00 per
month), which is based upon a Basic Rent rental rate of $23.00 per rentable
square foot of the Premises

 

 

 

PERMITTED USES:

 

Office, research and development (including, without limitation, use of a
vivarium); engineering, education and training of Tenant’s customers and
employees; light assembly and manufacturing; processing, packaging, marketing,
sales and all other uses or activities incidental or related thereto.

 

 

 

TENANT’S PROPORTIONATE SHARE:

 


For the period from the Commencement Date in respect of the Expansion Premises
through November 30, 2011, 27.10%; and 100.00% thereafter

 

 

 

BUILDING EXPENSE BASE:

 

The amount of Building Expenses (as hereinafter defined) for calendar year 2011.

 

 

 

BROKER:

 

Richards Barry Joyce & Partners, LLC

 

 

 

LANDLORD’S AGENT:

 

Lexington Management Incorporated, 24 Hartwell Avenue, Lexington, MA 02421

 

2

--------------------------------------------------------------------------------


 

LEASE

 

THIS INSTRUMENT IS A LEASE, dated as of the Execution Date stated in Exhibit 1,
in which Landlord and Tenant are the parties named in said Exhibit, and which
relates to space in the Building.  The parties to this instrument hereby agree
with each other as follows:

 

1.                                       Reference Data.  All Exhibits attached
to this Lease are hereby incorporated herein and made a part hereof.

 

2.                                      Lease of Premises.  Landlord hereby
demises and leases to Tenant for the Term of this Lease and upon the terms and
conditions hereinafter set forth, and Tenant hereby accepts from Landlord, the
Premises described in Exhibit 1 and shown on Exhibit 2.  Excepted and excluded
from the Premises are the ceiling, floor, perimeter walls and exterior windows,
except the inner surfaces of each thereof, but the interior entry doors (and
related interior glass and finish work) to the Premises are a part thereof; and
Tenant agrees that Landlord shall have the right to place in the Premises (but
in such manner so as to minimize interference with Tenant’s use of the Premises)
utility lines, pipes, equipment and the like, in, over, upon and through the
Premises, provided that such items are located in the central core of the
Building, above ceiling surfaces, below floor surfaces and within perimeter
walls, no reduction in square footage of the Premises shall result, and Landlord
shall provide Tenant with reasonable advance notice of the foregoing.  Tenant
shall install and maintain, as Landlord may reasonably require, proper access
panels in any hung ceilings or walls as may be installed by Tenant in the
Premises to afford access to any facilities above the ceiling or within or
behind the walls.  Tenant shall have as appurtenant to the Premises the
exclusive use, subject to the exercise by Landlord of its rights and the
performance by Landlord of its obligations hereunder, of the lobby, restrooms
and hallways of the Building and the walks leading to and from the Building and
the parking lot and loading dock serving the Building; provided, however, that
such exclusive use shall not entitle Tenant to improve, alter, modify or
otherwise change such lobby, restrooms, hallways, walks, parking lot, loading
dock or any other portion of the Property (other than the Premises, and then
only if the applicable provisions of this Lease are complied with) without
Landlord’s prior written consent.  Notwithstanding the number of parking spaces
that shall be made available to Tenant hereunder, Landlord hereby makes no
representation or warranty that such spaces will be sufficient to satisfy
Tenant’s parking requirements in connection with Tenant’s use of the Premises. 
Tenant shall have no other appurtenant rights or easements.

 

3.                                       Basic Rent.  Tenant agrees to pay to
Landlord, commencing on the Commencement Date in respect of the Expansion
Premises without offset, abatement (except as provided in Sections 13 and 20),
deduction or demand, the Basic Rent set forth in Exhibit 1.  Such Basic Rent
shall be payable in equal monthly installments, in advance, on the first day of
each calendar month during the Term of this Lease, c/o Lexington Management
Incorporated, 24 Hartwell Avenue, Lexington, MA 02421 or to such other address
as Landlord shall from time to time designate by notice.  In the event that any
installment of Basic Rent or Building Expense Escalation Charges is not paid
within five (5) days after the same shall have become due, Tenant shall pay, in
addition to

 

3

--------------------------------------------------------------------------------


 

any charges under Section 30, at Landlord’s request an administrative fee equal
to 5% of the overdue payment.  Basic Rent for any partial month shall be
prorated on a daily basis.

 

4.                                       Existing Lease.  Reference is hereby
made to that certain Lease dated October 26, 1992, as amended (the “Existing
Lease”) pursuant to which Landlord demises the Existing Premises to Tenant.  The
parties hereby acknowledge and agree that the Existing Lease shall terminate and
come to an end as of its currently scheduled expiration date of November 30,
2011 (the “Existing Lease Termination Date”), and until then (and
notwithstanding anything to the contrary contained herein) the demise of the
Existing Premises shall continue to be governed by the terms and provisions of
the Existing Lease; provided, however, that the terms and provisions of this
Lease (including, without limitation, Section 8 hereof) shall apply to any
Tenant’s Work (as hereinafter defined) performed in the Existing Premises after
the date hereof and prior to December 1, 2011.  Rent and other charges payable
under the Existing Lease shall be apportioned as of the Existing Lease
Termination Date.  As of and from and after December 1, 2011, the demise of the
Existing Premises shall be governed by the terms and provisions of this Lease. 
For the avoidance of doubt, it is understood and agreed that (i) only the
Expansion Premises shall be demised under and pursuant to the terms and
provisions of this Lease for the period commencing on the Commencement Date in
respect of the Expansion Premises and ending on November 30, 2011, and (ii) as
of and from and after December 1, 2011, the entire Premises shall be demised
under and pursuant to the terms and provisions of this Lease.

 

5.                                       Commencement Date.  The Commencement
Date of this Lease shall be (i) with respect to the Expansion Premises, the
Execution Date set forth in Exhibit 1, and (ii) with respect to the Existing
Premises, December 1, 2011.

 

6.                                       Condition of the Premises.

 

(a)                                  Tenant acknowledges and agrees that it has
had an opportunity to inspect the Premises and the Building and that it is
taking and leasing the Premises “as-is”, without any obligation on the part of
Landlord to prepare or construct the Premises for Tenant’s use or occupancy or
to provide any allowance or contribution with respect thereto.  Tenant further
acknowledges and agrees that Landlord has made no representation or warranty as
to the condition of the Premises or the Building and that it is relying upon its
own inspection of the Premises and the Building in entering into this Lease.  To
the extent and insofar as there is any work required to prepare the Premises for
Tenant’s occupancy (“Tenant’s Work”), the same shall be performed by Tenant at
its sole cost and expense (subject to application of Landlord’s Contribution, as
hereinafter defined) in accordance with plans and specifications therefor
prepared by Tenant and approved by Landlord and otherwise in accordance with the
terms and provisions of this Lease, including, without limitation, Section 8
hereof.

 

(b)                                 Notwithstanding the foregoing, provided that
Tenant is not in default under this Lease and that there is no outstanding
violation of law or lien affecting the Property by reason of Tenant’s Work,
Landlord shall contribute up to $192,000.00 (i.e., $5.00 per square foot of
rentable area of the Premises) (“Landlord’s Contribution”) towards the following
costs (the “Costs”) incurred by Tenant to perform Tenant’s Work: costs of space
planning, design, engineering, project management services and construction, and
costs to install the Nitrogen Storage Tanks (as

 

4

--------------------------------------------------------------------------------


 

hereinafter defined).  Landlord shall pay Landlord’s Contribution within
forty-five (45) days after receipt from Tenant of evidence of the completion of
Tenant’s Work (including, without limitation, an architect’s certificate of
completion), a certificate of occupancy and copies of paid bills and invoices
(and related lien waivers and such other documentation as Landlord shall
reasonably request) detailing all of the Costs of Tenant’s Work. 
Notwithstanding anything to the contrary herein contained, (i) up to $7,500.00
of Landlord’s Contribution may be applied by Tenant towards its costs to acquire
IBS’s cubicle system currently in the Expansion Premises, (ii) in no event shall
Tenant be entitled to Landlord’s Contribution if Tenant’s requisition therefor
is submitted after November 30, 2012, and (iii) in no event shall Tenant be
entitled to any unused portion of Landlord’s Contribution.

 

7.                                       Use.  Tenant agrees that it shall use
and occupy the Premises during the Term only for Permitted Uses expressly
described in Exhibit 1 and for no other purposes.  Tenant shall, in its use of
the Premises, comply with the requirements of all applicable federal, state and
local laws, ordinances, regulations and codes, and shall obtain (and keep in
full force and effect) all required licenses and permits therefor.  Tenant shall
not permit any use of the Premises which will make voidable any insurance on the
Property, or on the contents of the Property, or which shall be contrary to any
law or regulation from time to time established by the New England Fire
Insurance Rating Association, or any similar body succeeding to its powers. 
Tenant shall within ten (10) days after demand reimburse Landlord for all extra
insurance premiums caused by Tenant’s use of the Premises other than for
Permitted Uses.  If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business, Tenant, at its expense, shall
duly procure and thereafter maintain and comply with such license or permit and
submit the same to inspection by Landlord.  To the extent necessary to obtain
such license or permit, Landlord agrees to cooperate with Tenant at Tenant’s
expense in procuring such license or permit.

 

8.                                       Installations and Alterations by
Tenant.  Tenant shall make no alterations, additions or improvements
(“Alterations”, which term shall include Tenant’s Work) in or to the Premises
without Landlord’s prior written consent in each instance, which consent shall
not be unreasonably withheld, conditioned or delayed.  Without limiting the
foregoing, Landlord hereby agrees that Tenant shall have the right to convert
the area of the Premises containing cubicles into offices, subject to the terms
and provisions of this Section 8 and the other applicable provisions of this
Lease.  Tenant shall submit to Landlord plans and specifications of the proposed
Alterations at the time of its request for Landlord’s consent, and upon
completion of such Alterations shall promptly deliver to Landlord “as-built”
plans and specifications thereof certified as being true and correct by Tenant’s
architect or engineer.  All Alterations shall conform to the plans and
specifications approved by Landlord, and any deviations to such plans or
specifications shall first be approved by Landlord.  All contractors performing
Alterations shall be subject to Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that Landlord shall have the right to recommend that Tenant use contractors
specified by Landlord to perform certain Alterations, but Tenant shall not be
obligated to use such contractors (it being understood and agreed, however, that
this proviso shall not be deemed to relieve Tenant of the obligation to obtain
Landlord’s prior written approval of the contractors performing Alterations, as
aforesaid).  Each such contractor(s) shall carry commercial general liability
and property damage insurance, and such other insurance (including, without
limitation, workmen’s compensation insurance covering the employees of all such
contractor(s)), in such form, amounts

 

5

--------------------------------------------------------------------------------


 

and with such carriers as are reasonably acceptable to Landlord, and under which
Landlord (and such other persons as Landlord may designate from time to time)
are named as insureds.  Tenant shall pay to Landlord from time to time upon
demand any and all costs and expenses incurred by Landlord in connection with
the review and supervision of any Alterations (including, without limitation,
the cost and expenses of Landlord’s architects and engineers).  Any such
Alterations shall become part of the Premises and the property of Landlord,
unless Landlord, at its election, requests Tenant to remove such Alterations at
the expiration of the Term of this Lease, in which event Tenant shall remove the
same and repair any damage caused by such removal.  Notwithstanding the
foregoing to the contrary, (a) Landlord’s request to remove any Alterations at
the expiration of this Lease must be made at the time Landlord consents to such
Alterations if Tenant’s request for Landlord’s consent to such Alterations also
contained a request for Landlord to make such election at that time, provided,
however, that in no event shall Landlord request Tenant to remove, nor shall
Tenant be required to remove, at the expiration of this Lease any internal walls
or offices constructed by Tenant in the Expansion Premises as part of Tenant’s
Work, and (b) unless otherwise agreed by Landlord and Tenant in writing, in no
event shall articles of personal property, business fixtures, machinery,
equipment or furniture owned or installed by Tenant become the property of
Landlord (except that the Nitrogen Storage Tanks shall, if and to the extent
provided in Section 40 below, remain in place and become the property of
Landlord at the expiration of the Term of this Lease).  Tenant shall promptly
remove or bond over any mechanic’s lien that may be filed against the Property
based upon any such work in or to the Premises.  If Tenant shall make or cause
to be made any Alterations to the Premises which shall result in an increase in
the real estate taxes upon the Building, then Tenant shall pay the entire
increase in such taxes attributable to such Alterations. Tenant shall cause all
Alterations to be performed in a good and workmanlike manner and in compliance
with all applicable laws.

 

9.                                       Assignment and Subletting.

 

(a)                                  Tenant covenants and agrees that whether
voluntarily, involuntarily, by operation of law or otherwise, neither this Lease
nor the term and estate hereby granted, nor any interest herein or therein, will
be assigned, mortgaged, pledged, encumbered or otherwise transferred and that
neither the Premises nor any part thereof will be encumbered in any manner by
reason of any act or omission on the part of Tenant, or used or occupied, or
permitted to be used or occupied, by anyone other than Tenant, or for any use or
purpose other than a Permitted Use, or be sublet (which term, without
limitation, shall include granting of concessions, licenses and the like) in
whole or in part, or be offered or advertised for assignment or subletting, in
each case without the prior written consent of Landlord which shall not be
unreasonably withheld, conditioned or delayed if such assignee, subtenant or
other occupant, in Landlord’s reasonable opinion, (i) is (and shall be)
financially sound and of good reputation, (ii) shall use the Premises for the
Permitted Uses or any biotechnology use acceptable to Landlord, (iii) is not
already an occupant of the Building, and (iv) is not then in (and has not within
the previous six (6) month period been in) negotiations with Landlord for or
otherwise been shown space in the Building.

 

(b)                                 The provisions of paragraph (a) of this
Section shall apply to a transfer (by one or more transfers) of a majority of
the stock or partnership interests, or other evidences of ownership, of Tenant
as if such transfer were an assignment of this Lease; but such provisions shall
not apply to (and Landlord’s consent shall not be required for) transactions
(each, a “Permitted Transfer”)

 

6

--------------------------------------------------------------------------------


 

with an entity into or with which Tenant is merged or consolidated or to which
all or substantially all of Tenant’s assets are transferred or to any entity
which controls or is controlled by Tenant or is under common control with
Tenant, provided that in any of such events (i) no default of Tenant then exists
under this Lease, (ii) reasonable prior written notice thereof is given to
Landlord, (iii) the successor to Tenant has a net worth computed in accordance
with generally accepted accounting principles at least equal to the greater of
(A) the net worth of Tenant immediately prior to such merger, consolidation or
transfer, or (B) the net worth of Tenant herein named on the date of this Lease,
(iv) proof satisfactory to Landlord of such net worth shall have been delivered
to Landlord at least ten (10) days prior to the effective date of any such
transaction, and (v) in the event of an assignment of this Lease, the assignee
agrees directly with Landlord, by written instrument in form reasonably
satisfactory to Landlord, to be bound by all the obligations of Tenant hereunder
arising on and after the date of such assignment, including, without limitation,
the provisions of this Section 9.

 

(c)                                  If this Lease be assigned, or if the
Premises or any part thereof be sublet or occupied by anyone other than Tenant,
Landlord may, at any time and from time to time, collect rent and other charges
from the assignee, subtenant or occupant, and apply the net amount collected to
the rent and other charges herein reserved, but no such, assignment, subletting,
occupancy (or Landlord’s consent to any of the foregoing), collection or
modification of any provisions of this Lease agreed to between Landlord and any
assignee, or the listing of any name other than that of Tenant on the door of
the Premises or on the exterior Building wall(s) or elsewhere, shall be deemed a
waiver of this covenant, or the acceptance of the assignee, subtenant or
occupant as a tenant or a release of the original named Tenant from the further
performance by the original named Tenant hereunder.  No assignment or subletting
hereunder nor Landlord’s consent thereto shall relieve Tenant from its
obligations under this Lease and Tenant shall remain fully and primarily liable
therefor.  No assignment, subletting or occupancy shall affect Permitted Uses. 
Tenant hereby agrees to reimburse Landlord for the reasonable amount of any
legal and other out-of-pocket expenses incurred by Landlord in connection with
any request by Tenant for Landlord’s consent required under this Section 9,
whether or not such consent is granted, or in connection with any transfer or
assignment permitted by paragraph (b) above.  Without limiting any of the
foregoing provisions of this Section 9, Landlord shall in all events, other than
a Permitted Transfer, have the right to (i) terminate this Lease in its entirety
in the event of any proposed assignment by Tenant of its interest in this Lease
or any proposed subletting of the entire Premises for the remainder of the Term
of this Lease, or (ii) terminate this Lease as to the proposed sublet space in
the event of any proposed sublease of less than the entire Premises for the
remainder of the Term of this Lease.  In the event that Landlord shall exercise
its right pursuant to the preceding sentence, Landlord and Tenant shall enter
into an amendment to this Lease, in commercially reasonable form prepared by and
acceptable to Landlord, implementing clause (i) or (ii) above, as applicable.

 

(d)                                 In the event that Tenant assigns or
transfers this Lease or subleases all or any part of the Premises, Tenant shall
pay to Landlord (as additional rent) thirty-three percent (33%) of the Profits
(as herein defined), if any, earned by Tenant in connection with such
assignment, transfer or sublease, as and when received by Tenant.  For purposes
hereof, “Profits” shall mean the excess, if any, of (i) the rent and additional
rent (including, without limitation, payments on account of escalation) and
other consideration received by Tenant on account of or in connection with the

 

7

--------------------------------------------------------------------------------


 

assignment, transfer or subletting in question over (ii) the rent and additional
rent (including, without limitation, payments on account of escalation) payable
by Tenant under this Lease in respect of the Premises or portion thereof in
question (calculated on a square foot basis in the case of less than all of the
Premises).  Profits shall be calculated on a gross basis as aforesaid, without
regard to the costs and expenses incurred by Tenant in connection with the
assignment, transfer or subletting in question or in connection with entering
into this Lease or preparing the Premises for occupancy by Tenant or by any
assignee or sublessee.

 

10.                                 Repairs and Maintenance by Landlord. 
Landlord shall maintain, make all repairs to and when necessary replace the
following items, in each case so that they are at all times in good working and
efficient order and condition throughout the Term: (i) the roof and gutters of
the Building, including the two (2) existing fifty (50) ton McQuay roof-top
units that service the Premises other than Tenant’s laboratory areas (the “Main
RTUs”), but specifically excluding any roof-top equipment serving the laboratory
and/or other portions of the Premises installed prior to, on or after the date
hereof by or on behalf of Tenant, which installation on or after the date hereof
shall be subject to Landlord’s prior written consent and to the other provisions
of Section 8 above; (ii) all bathrooms and bathroom exhaust fans in the
Building; (iii) the footings, foundations and structural support elements and
exterior cladding (including glazing) of the Building, except to the extent that
Tenant’s roof-top or other equipment or Alterations requires additional
structural support, in which event Tenant shall be responsible for same,
including, without limitation, the costs thereof; (iv) the exterior windows of
the Building (and framing thereto); (v) the heating, ventilation and air
conditioning (“HVAC”), electrical and plumbing systems and related utility lines
serving the Building, the Premises and the Property (specifically excluding any
special or supplemental HVAC or other system and any related utility lines
(including, without limitation, any system that is associated with the Nitrogen
Storage Tanks and/or any of Tenant’s generators) installed prior to, on or after
the date hereof by or on behalf of Tenant, which installation on or after the
date hereof shall be subject to Landlord’s prior written consent and to the
other provisions of Section 8 above); and (vi) the parking lot serving the
Building and the lighting serving the same.  Landlord’s obligations under this
Section 10 shall be subject to the provisions of Section 20.  Notwithstanding
the foregoing, Landlord shall not be obligated to make repairs which Landlord
has undertaken to make under this Lease unless Tenant has given notice to
Landlord or Landlord otherwise has actual knowledge of the need to make such
repairs.

 

11.                                 Repairs and Maintenance by Tenant.  Tenant
shall keep and maintain all items excluded from Landlord’s maintenance and
repair obligations under clauses (i), (iii) and (v) of Section 10 above and all
portions of the Premises that are not Landlord’s obligation to maintain under
Section 10 above (including, without limitation, the interior surface of the
walls, ceilings and floors of the Premises, the internal wiring and plumbing
(other than sanitary plumbing) for Tenant’s laboratory space and any Alterations
installed in the Premises by or on behalf of Tenant) in a broom clean and
orderly condition, free of accumulation of dirt, rubbish and other debris and
otherwise in the same or better condition and repair as existed on the
Commencement Date, reasonable wear and tear and damage by fire or other casualty
excepted.  Without limiting the foregoing, Tenant shall, at its expense,
contract with a reputable contractor approved in advance by Landlord to perform
annual spring inspections throughout the Term of all roof-top equipment serving
the laboratory and/or other portions of the Premises installed prior to, on or
after the date hereof by or on behalf of Tenant.  Notwithstanding the provisions
of Sections 10 and 20, but

 

8

--------------------------------------------------------------------------------


 

subject to the provisions of Section 15, Tenant shall be responsible up to the
amount of Landlord’s commercially reasonable deductible (not to exceed
$25,000.00) for the cost of repairs which may be made necessary by reason of
damage to the Building caused by any act or neglect of Tenant or its agents,
employees, contractors or invitees (including any damage by fire or any other
casualty arising therefrom).

 

12.                                 Services, Utilities, Supplies and
Facilities.

 

(a)                                  In addition to the repair and maintenance
by Landlord as stated in Section 10 hereof, Landlord shall furnish the following
services, utilities, supplies and facilities:

 

(i)                                     Access to the Premises twenty-four (24)
hours a day, seven (7) days a week, subject to such security system (if any) as
Tenant may install therein with Landlord’s prior written approval.

 

(ii)                                  HVAC for the comfortable use and occupancy
of the Premises on Mondays through Fridays (except legal holidays) from
8:30 a.m. to 5:30 p.m., and at such additional times as may be requested by
Tenant from time to time upon at least forty-eight (48) hours advance notice to
Landlord.  Landlord’s cost of supplying such additional service shall by paid be
Tenant upon receipt of invoices therefor from Landlord.

 

(iii)                               Wash all exterior windows on the inside and
outside surfaces no less than two (2) times per year.

 

(iv)                              Hot and cold running water as supplied by the
city or town or other supplier.  If the Tenant uses water for anything other
than ordinary lavatory and drinking purposes, Landlord may install a water meter
and thereby measure Tenant’s water consumption for all purposes.  In such event,
Tenant shall pay the cost of the meter and the cost of the installation thereof
and shall keep such meter and installation equipment in good working order and
repair.  Tenant agrees to pay for the water consumed, as shown on said meter,
together with the sewer charges based on such meter charges, as and when bills
are rendered, and in default of making such payment, Landlord may pay such
charges and collect the same from Tenant as an additional charge.

 

(v)                                 Electricity for the areas of the Building
that are not part of the Premises and all walkway and parking area lighting.

 

(vi)                              Provision, installation, and replacement of
all necessary light bulbs, tubes, lighting fixtures, and ballasts.

 

(vii)                           Keep all lawns and landscaped areas of the
Property watered, fertilized and trimmed and shall provide for removal of snow
and ice from, and sanding of, the sidewalks, parking lots, access driveways and
walkways as necessitated by weather conditions and shall provide for parking lot
lighting.  Landlord shall also provide for the removal of trash and other debris
from the parking lot serving the Building.

 

(b)                                 Tenant shall arrange and pay for (i) any and
all utility services (including, without limitation, electricity, gas, internet
and telephone) necessary for Tenant’s use of the Premises,

 

9

--------------------------------------------------------------------------------


 

other than any utility services required to be provided by Landlord pursuant to
Section 12(a) above, (ii) cleaning and janitorial services to all areas of the
Building (including, without limitation, those services described on Exhibit 4),
using a cleaning contractor(s) reasonably acceptable to Landlord, it being
understood and agreed that Landlord shall have no obligation to provide any
cleaning or janitorial services to the Premises or any other portion of the
Building or to the parking lot serving the Building, and (iii) any security that
it wishes to provide for the Premises or the Building so long as Landlord is
provided access to such security, it being understood and agreed that Landlord
shall have no obligation to provide any such security and may remove the
existing card access system owned by Landlord serving the Building (Landlord
hereby acknowledging and agreeing that the card access system currently used by
Tenant is owned by Tenant and not by Landlord).  Without limiting the foregoing,
Tenant shall contract directly with the electric utility provider to furnish
electricity to the Premises, and the consumption of such electricity shall be
measured by a separate meter which Tenant shall install and maintain in good
order and repair.  Tenant shall pay all charges as reflected on such meter
directly to the utility supplier.

 

13.                                 Interruption or Curtailment of Building
Services.

 

(a)                                  Landlord shall have the right to interrupt,
curtail, stop or suspend the operation of the Building’s plumbing and electrical
systems and any other Building services or utilities in the case of emergency or
accident, or for the purpose of making any repairs, alterations, or improvements
to the Building or Premises, or in the case of force majeure or other event
beyond Landlord’s reasonable control.  There shall be no diminution or abatement
of rent or other charges hereunder, nor shall this Lease be affected or any of
Tenant’s obligations hereunder reduced, by reason of, and Landlord shall have no
responsibility or liability for, any such interruption, etc., except that
Landlord shall exercise reasonable diligence to eliminate the cause of same.

 

(b)                                 Notwithstanding anything to the contrary in
this Lease contained, if, due to Landlord’s failure to perform any repair or
provide any service required to be performed or provided by Landlord under
Section 10 or 12(a) of this Lease, the Premises or any portion thereof becomes
untenantable for the Premises Untenantability Cure Period, as hereinafter
defined (for purposes of this Section 13, the term “untenantable” shall mean
that the continued operation in the ordinary course of Tenant’s business in the
Premises has been materially adversely affected), then, provided that such
untenantability and Landlord’s inability to cure such condition are not caused
by the fault or neglect of Tenant or Tenant’s agents, employees, contractors or
invitees, Basic Rent and Building Expense Escalation Charges shall be abated in
proportion to such untenantability commencing on the day following the
expiration of the Premises Untenantability Cure Period and continuing until the
day such condition is corrected.  For the purposes hereof, the “Premises
Untenantability Cure Period” shall be defined as five (5) consecutive business
days after Landlord’s receipt of written notice from Tenant of the condition
causing untenantability in the Premises, provided, however, that the Premises
Untenantability Cure Period shall be twenty-one (21) consecutive days after
Landlord’s receipt of written notice from Tenant of the condition causing
untenantability in the Premises if either the condition was caused by force
majeure or other event beyond Landlord’s reasonable control (other than the
fault or neglect of Tenant or Tenant’s agents, employees, contractors or
invitees) or Landlord is unable to cure such condition as the

 

10

--------------------------------------------------------------------------------


 

result of force majeure or other event beyond Landlord’s reasonable control
(other than the fault or neglect of Tenant or Tenant’s agents, employees,
contractors or invitees).

 

(c)                                  Notwithstanding anything to the contrary in
this Lease contained, if, due to Landlord’s failure to perform any repair or
provide any service required to be performed or provided by Landlord under
Section 10 or 12(a) of this Lease, the Premises or any material portion thereof
becomes untenantable, and if (i) such untenantability continues for thirty (30)
consecutive days (or forty-five (45) consecutive days if such failure was caused
by force majeure or other event beyond Landlord’s reasonable control (other than
the fault or neglect of Tenant or Tenant’s agents, employees, contractors or
invitees)) after Landlord’s receipt of written notice of such condition from
Tenant, and (ii) such untenantability and Landlord’s inability to cure such
condition are not caused by the fault or neglect of Tenant or Tenant’s agents,
employees, contractors or invitees, then Tenant shall have the right to
terminate this Lease exercisable by giving Landlord a written termination
notice.  Upon the giving of such notice, this Lease shall terminate as of the
date which is thirty (30) days after Landlord’s receipt thereof, unless Landlord
shall have cured such condition on or before such thirtieth (30th) day.

 

(d)                                 The provisions of Sections 13(b) and
(c) above shall not apply in the event of untenantability caused by fire or
other casualty or taking (see Section 20).

 

14.                                 Building Expenses.

 

(a)                                  Definitions.  For the purposes of this
Section 14, the following terms shall have the following respective meanings:

 

(i)                                     Year:  Each calendar year in which any
part of the Term of this Lease shall fall.

 

(ii)                                  Operating Costs:  The aggregate of all
costs and expenses incurred by Landlord with respect to the administration,
repair, maintenance, replacement, alteration, improvement, operation,
management, cleaning and servicing of the Building and Property, including,
without limitation, the following: Any and all costs and expenses incurred by
Landlord for administrative and management services (including, without
limitation, reasonable management fees not to exceed five percent (5%) of gross
revenues from the Property for the period in question), sewer use and water
charges, performance of Landlord’s obligations under Sections 10 and 12(a),
insurance, payroll and benefits of maintenance and management staff, pest
control services, the cost of capital replacements, and the cost of new (i.e.,
as opposed to replacement) capital improvements which are intended in good faith
or

 

11

--------------------------------------------------------------------------------


 

reasonably designed to achieve a reasonably corresponding deduction in energy or
other operating costs or which are required by any law not in effect on the date
of this Lease (provided, however, that the cost of all capital expenditures,
both for replacements and new improvements, shall be amortized over their useful
life in accordance with generally accepted accounting principles, together with
market interest on the unamortized balance, and only the annual amortized
portion of such capital expenditures (to the extent of actual savings in
Operating Costs in the case of new (i.e., as opposed to replacement) capital
improvements which are intended in good faith or reasonably designed to achieve
a reasonably corresponding deduction in energy or other operating costs) shall
be included in Operating Costs for each Year); but there shall be excluded from
Operating Costs (A) Taxes (i.e., “Taxes” as hereinafter defined in subclause
(iii) of this Section 14(a) as well as income, estate, franchise, succession,
inheritance, use, occupancy, gross receipts, rental, capital gains or profit
taxes shall not be included in the definition of “Operating Costs” but shall be
accounted for separately pursuant to the definition of “Taxes”); (B) special
services rendered to other tenants; (C) costs incurred in connection with
Landlord’s preparation, negotiation and/or enforcement of leases; (D) financing
and refinancing costs, and interest, points, fees, amortization, principal and
other costs payable, in respect of any mortgage or other financing or debt
placed upon the Property; (E) interest or penalties for any late payments by
Landlord; (F) compensation paid to any Building employee to the extent the same
is not fairly allocable to the work or service provided by such employee to the
Property and salaries, expenses, fringe benefits and other compensation for
executives above the level of building manager; (G) leasing and brokerage fees
and commissions, advertising and promotional expenses, tenant improvement costs,
build out allowances, moving expenses, assumption of rent under existing leases
and other concessions incurred in connection with leasing space in the Building;
(H) depreciation and capital expenditures (except as set forth above); (I) costs
to acquire artwork or sculptures; (J) expenses for which Landlord is reimbursed
by warranty, insurance, any tenant (other than through the operating cost
escalation provisions of leases with tenants) or any third party (Landlord
hereby agreeing to use commercially reasonable efforts to seek to obtain such
reimbursement if Landlord determines, acting in good faith, that reasonable
grounds exist therefor); (K) ground rent, if Landlord’s interest in the Property
is derived from a ground lease; (L) costs associated with the removal of
hazardous materials or substances from the Property not placed there by Tenant
or its agents, employees or contractors (other than those customarily handled
and disposed of incident to the normal or routine operation, maintenance or
repair of the Property, such as cleaning materials); (M) the cost of correcting
defects (latent or otherwise) in the construction of the Building, except that
conditions (not occasioned by construction defects) resulting from ordinary wear
and tear shall not be deemed defects for purposes hereof; (N) costs resulting
from the gross negligence or willful misconduct of Landlord or its agents or
employees (provided, however, that if Landlord or its agents or employees acted
with negligence [but not with gross negligence or willful misconduct] and such
negligent act resulted in Landlord having incurred costs in addition to the
costs that would have been incurred if Landlord had not acted with negligence,
then such additional costs shall also be excluded from Operating Costs);
(O) costs related to the sale of the Property; (P) general corporate overhead
and costs directly and solely related to the maintenance and operation of the
entity that constitutes Landlord, such as accounting fees incurred solely for
the purpose of reporting Landlord’s financial condition; and (Q) any cost or
expense representing sums paid to an entity related to Landlord in excess of
competitive charges which would be paid in the absence of such relationship. 
Notwithstanding anything to the contrary herein contained, if, during any
portion of Year 2011 or any succeeding Year, less than the entire rentable area
of the Building is occupied, then those Operating Costs for such Year which vary
with occupancy shall be reasonably extrapolated by Landlord to reflect what such
Operating Costs would have been if the entire rentable area of the Building had
been occupied for the entire Year.

 

12

--------------------------------------------------------------------------------


 

(iii)                               Taxes:  The real estate taxes and other
taxes, levies and assessments imposed upon the Building and the Property and
upon any personal property of Landlord used in the operation thereof; betterment
assessments apportioned over the longest payment period permitted by law
(including interest thereon); charges, fees and assessments for police, fire or
other governmental services or purported benefits to the Building; service or
user payments in lieu of taxes; and any and all other taxes, levies,
betterments, assessments and charges arising from the ownership, leasing,
operating, use or occupancy of the Building or based upon rentals derived
therefrom, which are or shall be imposed by National, State, Municipal or other
authorities having jurisdiction.  As of the Execution Date, Taxes shall not
include any income, estate, franchise, succession, inheritance, use, occupancy,
gross receipts, rental, capital gains or profit tax, provided, however, that any
tax, excise, fee, levy, charge or assessment, however described, that may in the
future be levied or assessed as a substitute for or in addition to (in whole or
in part) any tax, levy or assessment which would otherwise constitute Taxes,
whether or not now customary or in the contemplation of the parties on the
Execution Date of this Lease, shall constitute Taxes, but only to the extent
calculated as if the Building and the Property were the only real estate owned
by Landlord.  Taxes shall also include reasonable expenses of tax abatement or
other proceedings contesting assessments or levies.  Although Taxes in
Massachusetts are payable on the basis of a July 1 - June 30 fiscal/tax year,
for the purposes of this Section 14, Taxes shall be computed on a calendar year
basis, based upon the sum of one-half (1/2) the Taxes payable in respect of one
fiscal/tax year, plus one-half (1/2) the Taxes payable in respect of the next
fiscal/tax year.  (For example, Taxes for 2011 would be 1/2 the Taxes in respect
of the 2011 fiscal/tax year, plus 1/2 the Taxes in respect of the 2012
fiscal/tax year.)

 

(iv)                              Building Expenses:  The sum of Operating Costs
plus Taxes.

 

(v)                                 Building Expense Base:  The amount set forth
on Exhibit 1.

 

(vi)                              Building Expense Escalation Charges:  Charges
payable by Tenant under Section 14(b) below.

 

(vii)                           Tenant’s Proportionate Share:  The fraction or
percentage set forth on Exhibit 1, being the rentable area of the Premises
divided by the Building Rentable Area.

 

(b)                                     Tenant’s Payments.

 

(i)                                     If in any Year Building Expenses shall
exceed the Building Expense Base, Tenant shall pay to Landlord, as additional
rent, a Building Expense Escalation Charge in an amount equal to the product of
(i) such excess Building Expenses multiplied by (ii) Tenant’s Proportionate
Share, such amount to be apportioned for any Year in which the Commencement Date
occurs or the Term of this Lease ends.

 

(ii)                                  Estimated payments by Tenant on account of
amounts due hereunder shall be made monthly in advance on the first day of each
month during the Term.  The monthly

 

13

--------------------------------------------------------------------------------


 

amount so to be paid to Landlord shall be sufficient to provide Landlord by the
end of each Year a sum equal to Tenant’s required payments, as reasonably
estimated by Landlord from time to time during each Year, on account of Building
Expense Escalation Charges for such Year.  Such estimate shall be based on the
actual Building Expenses for the prior year.  Landlord shall have the right from
time to time during the course of the Year to adjust the amount of Tenant’s
estimated payments based upon most recent data with respect to Building Expenses
then available (e.g. Landlord’s receipt of a new Tax bill).  After the end of
each Year, Landlord shall submit to Tenant a reasonably detailed accounting of
Building Expenses for such Year, and Landlord shall certify to the accuracy
thereof.  If estimated payments previously made for such Year by Tenant exceed
Tenant’s required payment on account thereof for such Year, according to such
statement, Landlord shall either promptly refund such overpayment or credit such
overpayment against Tenant’s future obligations on account of Building Expense
Escalation Charges; but, if the required payments on account thereof for such
Year are greater than the estimated payments (if any) previously made on account
thereof for such Year, Tenant shall make payment to Landlord within thirty (30)
days after receipt of an invoice from Landlord.  Landlord shall have the same
rights and remedies for nonpayment by Tenant of any payments due on account of
Building Expense Escalation Charges as Landlord has hereunder for the failure of
Tenant to pay Basic Rent.  Landlord’s and Tenant’s obligations with respect to
adjusting Building Expense Escalation Charges for the Year in which the Term of
this Lease ends shall survive the expiration or sooner termination of this
Lease.  In no event shall Tenant be entitled to receive a refund or credit if in
any Year Building Expenses are less than the Building Expense Base.

 

15.                                 Waiver of Subrogation.  Landlord and Tenant
shall each cause all policies of fire, extended coverage, and other physical
damage insurance covering the Premises, the Building, and any property therein
to contain a clause or endorsement denying the insurer any rights of subrogation
against the other party.  Notwithstanding any provisions of this Lease to the
contrary, Landlord and Tenant respectively waive all claims and rights to
recover against the other for injury or loss due to hazards covered by insurance
containing said clause or endorsement carried (or required hereunder to be
carried) by each such party.

 

16.                                 Tenant’s Indemnity.

 

(a)                                  Subject to Section 15, Tenant agrees to
defend, indemnify and save harmless Landlord, Landlord’s Agent (identified on
Exhibit 1) and any mortgagee or ground lessor of which Tenant is given notice
from and against all loss, liability, damage, costs, expenses and claims of
whatever nature arising: (i) from any accident, injury or damage whatsoever to
any person, or to the property of any person, in or about the Premises, except
to the extent caused by the negligence or willful misconduct of Landlord or its
agents, employees or contractors; or (ii) from any accident, injury or damage to
persons or property occurring outside of the Premises but in or about the
Building or on the Property, to the extent such accident, damage or injury
results from the negligence or willful misconduct of Tenant or Tenant’s agents,
employees, invitees or contractors.

 

(b)                                 Subject to Section 15 hereof, Landlord
agrees to defend, indemnify and save harmless Tenant from and against all loss,
liability, damage, costs, expenses and claims of

 

14

--------------------------------------------------------------------------------


 

whatever nature arising from any accident, injury or damage to persons or
property occurring in or about the Property, to the extent such accident, damage
or injury results from the negligence or willful misconduct of Landlord or its
agents, employees, invitees or contractors.

 

(c)                                  The provisions of this Section 16 shall
survive the expiration or sooner termination of the Term of this Lease.

 

17.                                 Public Liability Insurance.

 

(a)                                  Tenant agrees to maintain throughout the
Term of this Lease a policy of commercial general public liability and property
damage insurance in such form, amounts and with carriers reasonably acceptable
to Landlord, and under which Landlord and Landlord’s Agent (and such other
persons as Landlord may designate by notice to Tenant from time to time) and
Tenant are named as insureds.  Each such policy shall be noncancelable and
non-amendable with respect to Landlord, Landlord’s Agent and Landlord’s said
designees without thirty (30) days’ prior notice to Landlord, Landlord’s Agent
and its designees; and a duplicate original or certificate thereof shall be
delivered to Landlord, Landlord’s Agent and its designees.

 

(b)                                 Landlord shall maintain at all times during
the Term of this Lease reasonable amounts of liability insurance covering the
Building and the Property.  Landlord’s liability insurance is currently
$1,000,000 per occurrence.

 

18.                                 Tenant’s Risk.  Tenant agrees to use and
occupy the Premises at Tenant’s own risk.  Tenant shall maintain insurance in
respect of its personal property, business fixtures and leasehold improvements
in an amount equal to 100% of the replacement cost thereof, and Landlord shall
have no responsibility or liability for any loss of or damage to any of the
same, except to the extent, but subject to Section 15 hereof, arising from the
negligence or willful misconduct of Landlord or its agents, employees or
contractors or breach of this Lease by Landlord (provided that Landlord shall
bear such responsibility only for ordinary office property, as hereinafter
defined), or for any inconvenience, annoyance, interruption or injury to
business arising from Landlord’s making any repairs or changes which Landlord is
permitted by this Lease, or required by law, to make in or to any portion of the
Premises or other sections of the Building or Property.  For purposes hereof,
“ordinary office property” shall mean such property as is customarily found in
office facilities comparable to Tenant’s Premises in the greater Boston area and
shall exclude property of a rare or exotic nature, money, securities, works of
art and the like.  Tenant agrees that Landlord shall not be responsible or
liable to Tenant, or to those claiming by, through or under Tenant, for any loss
or damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Building or Property.

 

19.                                 Landlord’s Access Rights.  Landlord shall
have the right to enter the Premises at all reasonable hours after reasonable
prior notice to Tenant (except in an emergency or for normal maintenance or
cleaning operations) for the purpose of inspecting or making repairs to the
same, and to show the Premises to prospective or existing mortgagees, purchasers
or, during the last twelve (12) months of the Term of this Lease, tenants of any
part of the Property.

 

15

--------------------------------------------------------------------------------


 

20.                                 Fire, Eminent Domain, Etc.

 

(a)                                  If the Premises shall incur minor damage by
reason of fire or other casualty or by reason of a taking by eminent domain,
Landlord will restore the Premises or (in the case of a taking) what may remain
thereof (excluding any alterations and improvements installed in the Premises by
or at the expense of Tenant) to substantially their condition prior to the fire
or other casualty or taking for Tenant’s use and occupancy as speedily as
possible to the extent of the available insurance proceeds or condemnation
award, as the case may be, and subject to zoning laws and building codes then in
existence.  If in Landlord’s bona fide business judgment the damage or taking is
not minor (meaning that Landlord in its bona fide business judgment determines
that the Premises or (in the case of a taking) what may remain thereof cannot be
restored to the condition required by the preceding sentence within two hundred
seventy (270) days after the occurrence of the damage or taking), or the
insurance proceeds or condemnation award is inadequate to perform the required
restoration work, Landlord shall have the right to terminate this Lease by
giving written notice to Tenant within sixty (60) days after the occurrence of
such damage or taking.  If the Premises are rendered untenantable by the damage
or taking (for purposes of this Section 20, the term “untenantable” shall mean
that the continued operation in the ordinary course of Tenant’s business in the
Premises has been materially adversely affected by such damage or taking),
Tenant shall not be liable to pay Basic Rent or Building Expense Escalation
Charges (or a proportionate part thereof, as appropriate) if and to the extent
and for as long as the Premises remain untenantable.  If and to the extent the
Premises are tenantable, Tenant must continue to pay Basic Rent and Building
Expense Escalation Charges.  Landlord shall have and hereby reserves and
excepts, and Tenant hereby grants and assigns to Landlord, all rights to recover
for damages to the Property and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of such fire, casualty or
taking.  Nothing contained herein shall be construed to prevent Tenant from
prosecuting in any eminent domain proceedings a claim for the value of any of
Tenant’s personal property, business fixtures, machinery, equipment and
furniture owned or installed by Tenant, and moving expenses, provided that such
award shall not reduce the amount of Landlord’s own proceeds awarded by the
taking authority.  Landlord shall maintain a policy of property insurance
covering the Building against perils insured under a policy of so-called all
risk insurance to provide for 100% replacement of damaged portions of the
Building in the event of fire or other casualty and, upon Tenant’s request,
shall provide Tenant with evidence that such insurance is in effect, which
evidence may be in the form of a certificate of insurance.  Landlord’s insurance
shall not cover Tenant’s property, furniture, furnishings or equipment, rare or
exotic items Tenant keeps in the Premises or alterations and improvements
installed by or at the expense of Tenant.

 

(b)                                 If the Premises are damaged by fire or other
casualty (other than as a result of Tenant’s gross negligence or willful
misconduct) or taking to such an extent so as to render the Premises
untenantable, Landlord shall notify Tenant (the “Damage Notice”) in writing
within sixty (60) days of the occurrence of the damage as to whether the repair
of such damage is reasonably likely to be substantially completed by Landlord
within two hundred seventy (270) days after the occurrence of such damage
(Landlord hereby agreeing to submit to Tenant with the Damage Notice an estimate
of an architect, engineer or contractor as to the length of time necessary to
substantially complete the repair of such damage, such estimated repair period
being hereinafter referred to as the “Estimated Repair Period”).  If the damage
to the Premises or any

 

16

--------------------------------------------------------------------------------


 

portion thereof shall materially adversely interfere with the conduct of
Tenant’s business in the Premises in the ordinary course as reasonably
determined by Tenant, and the Estimated Repair Period is in excess of two
hundred seventy (270) days after the occurrence of such damage, then Tenant may,
by written notice to Landlord within fifteen (15) days after the giving of the
Damage Notice to Tenant, terminate this Lease as of the date of occurrence of
such damage.  If the Estimated Repair Period is less than two hundred seventy
(270) days after the occurrence of such damage, Tenant shall not have the right
to terminate this Lease on account of such damage except as otherwise provided
in Section 20(c) below and Landlord shall use commercially reasonable and
diligent efforts to restore such damage within the Estimated Repair Period.

 

(c)                                  If Tenant shall not terminate this Lease
pursuant to Section 20(b) above, and if the Premises are damaged by fire or
other casualty (other than as a result of Tenant’s gross negligence or willful
misconduct) or taking to such an extent so as to render the Premises
untenantable, and if Landlord shall fail to substantially complete the repairs
necessary to put the Premises or, in the case of a taking, what may remain
thereof into the condition required by the first sentence of Section 20(a) above
within the greater of the Estimated Repair Period or two hundred seventy (270)
days after the date of such fire or other casualty or taking (the greater of
such time periods, the “Restoration Period”) for any reason other than the fault
or neglect of Tenant or its agents, employees or contractors, Tenant may
terminate this Lease by giving Landlord written notice as follows:

 

(i)                                     Said notice shall be given after the
Restoration Period.

 

(ii)                                  Said notice shall set forth an effective
date of termination which is not earlier than thirty (30) days after Landlord
receives said notice.

 

(iii)                               If said repairs are substantially complete
on or before the effective termination date set forth in said notice (which date
shall be extended by the length of any delays caused by Tenant or Tenant’s
agents, employees or contractors), said notice shall have no further force and
effect.

 

(iv)                              If said repairs are not substantially complete
on or before the effective termination date set forth in said notice (which date
shall be extended by the length of any delays caused by Tenant or Tenant’s
agents, employees or contractors), this Lease shall terminate as of said
effective date.

 

21.                                Tenant’s Default.

 

(a)                                  Tenant shall be in default under this Lease
in the event that Tenant (i) shall fail to make any payment of money (including,
without limitation, Basic Rent and Building Expense Escalation Charges) when it
is due hereunder and such failure shall continue for ten (10) days after notice
from Landlord to Tenant, or (ii) shall fail or neglect to perform or observe any
other covenant or obligation under this Lease and Tenant shall fail to remedy
the same within thirty (30) days after notice from Landlord to Tenant specifying
such failure or neglect, or if such failure is of such a nature that Tenant
cannot reasonably remedy the same within such 30 day period, Tenant shall fail
to commence promptly to remedy the same and to prosecute such remedy to
completion

 

17

--------------------------------------------------------------------------------


 

with diligence and continuity, or (iii) shall commence reorganization,
bankruptcy or insolvency proceedings or, in case any such proceedings are
brought against Tenant, if the same are not dismissed within sixty (60) days or
if any assignment shall be made of Tenant’s property for the benefit of
creditors.  Notwithstanding the foregoing, in the event of a failure or neglect
of the type described in clause (ii) above which creates an emergency situation
in the Premises, Tenant shall use commercially reasonable efforts to cure such
failure or neglect as soon as reasonably practicable under the circumstances,
but in no event shall Tenant be deemed in default under this Lease pursuant to
said clause (ii) unless and until the expiration of the cure periods provided
therein.  If Tenant shall be in default under this Lease, Landlord shall have
all rights and remedies as are available at law or in equity.  Such remedies
shall include, without limitation, the right to evict Tenant, take exclusive
possession of the Premises, continue to collect Basic Rent, Building Expense
Escalation Charges and other charges, terminate this Lease by notice, entry or
otherwise, obtain a judgment for all damages that might flow from a breach or
termination of this Lease, re-let the Premises or any part thereof and make any
repairs or alterations to the Premises.  Tenant shall pay Landlord’s costs of
enforcing this Lease after a default by Tenant beyond the expiration of
applicable cure periods hereunder, including, without limitation, reasonable
attorneys’ fees and costs.

 

(b)                                 Upon the termination of this Lease under the
provisions of this Section 21, Tenant shall pay to Landlord the Basic Rent and
other charges payable by Tenant to Landlord up to the time of such termination,
shall continue to be liable for any preceding default hereunder and, in
addition, shall pay to Landlord as damages, at the election of Landlord, either:

 

(i)                                     the amount by which, at the time of the
termination of this Lease (or at any time thereafter if Landlord shall have
initially elected damages under clause (ii) below), (A) the aggregate of the
Basic Rent and other charges projected over the period commencing with such
termination and ending on the expiration date of the Term, exceeds (B) the
aggregate projected rental value of the Premises for such period; or

 

(ii)                                  amounts equal to the Basic Rent and other
charges which would have been payable by Tenant had this Lease not been so
terminated, payable upon the due dates therefor specified herein following such
termination and until the expiration date of the Term, provided, however, if
Landlord shall re-let the Premises during such period, Landlord shall credit
Tenant with the net rents received by Landlord from such re-letting, such net
rents to be determined by first deducting from the gross rents as and when
received by Landlord from such re-letting the expenses incurred or paid by
Landlord in terminating this Lease, as well as the expenses of re-letting,
including altering and preparing the Premises for new tenants, brokers’
commissions, and all other similar and dissimilar expenses properly chargeable
against the Premises and the rental therefrom, it being understood that any such
re-letting may be for a period equal to or shorter or longer than the remaining
Term of this Lease; and provided, further, that (A) in no event shall Tenant be
entitled to receive any excess of such net rents over the sums payable by Tenant
to Landlord hereunder, and (B) in no event shall Tenant be entitled in any suit
for the collection of damages pursuant to this clause (ii) to a credit in
respect of any net rents from a re-letting except to the extent that such net
rents are actually received by Landlord prior to the commencement of such suit. 
If the Premises or any part thereof should be re-let in combination with other
space, then

 

18

--------------------------------------------------------------------------------


 

proper apportionment on a square foot area basis shall be made of the rent
received from such re-letting and of the expenses of re-letting.

 

(c)                                  Suit or suits for the recovery of such
damages, or any installments thereof, may be brought by Landlord from time to
time at its election, and nothing contained herein shall be deemed to require
Landlord to postpone suit until the date when the Term of this Lease would have
expired if it had not been terminated hereunder.

 

(d)                                 Nothing herein contained shall be construed
as limiting or precluding the recovery by Landlord against Tenant of any sums or
damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any default hereunder on the part
of Tenant.

 

(e)                                  Notwithstanding anything to the contrary
herein contained, in no event shall any of the officers, trustees, directors,
partners, beneficiaries, stockholders or other principals or representatives
(and the like) of Tenant, disclosed or undisclosed, ever be personally liable
for any judgment or other liability or for the payment of any monetary
obligation to Landlord.  In no event shall Tenant ever be liable to Landlord for
any lost profits or indirect or consequential damages suffered by Landlord from
whatever cause; provided, however, that the provisions of this sentence shall
not be deemed to limit Landlord’s damages recoverable from Tenant under this
Section 21 or Tenant’s liability under Section 31 hereof.

 

22.                                 Landlord’s Default.  Landlord shall be in
default under this Lease in the event that Landlord shall have failed to perform
any of its obligations hereunder and Landlord shall fail to remedy the same
within thirty (30) days after receipt of notice of such failure from Tenant, or
if such failure is of such a nature that Landlord cannot reasonably remedy the
same within such thirty (30) day period, Landlord shall have failed to commence
promptly to remedy the same and to prosecute such remedy to completion with
diligence and continuity.  Notwithstanding the foregoing, in the event such
failure creates an emergency situation in the Premises or a condition in the
Premises that materially adversely affects the continued operation in the
ordinary course of Tenant’s business in the Premises, Landlord shall use
commercially reasonable efforts to cure such failure as soon as reasonably
practicable under the circumstances, but in no event shall Landlord be deemed in
default under this Lease unless and until the expiration of the cure periods
provided in the preceding sentence.  In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set-off any
claim or damages against rent as a result of any default or breach by Landlord
of any of its covenants, obligations, representations, warranties or promises
hereunder, except as may otherwise be expressly set forth in this Lease. 
Landlord shall pay Tenant’s costs of enforcing this Lease after a default by
Landlord beyond the expiration of applicable cure periods hereunder, including,
without limitation, reasonable attorneys’ fees and costs.

 

23.                                Landlord’s Liability.

 

(a)                                 Notwithstanding anything to the contrary
herein contained, Tenant specifically agrees to look solely to Landlord’s then
interest in the Property at the time owned for recovery of any judgment from
Landlord; it being specifically agreed that in no event shall Landlord (original

 

19

--------------------------------------------------------------------------------


 

or successor), or any of the officers, trustees, directors, partners,
beneficiaries, stockholders or other principals or representatives (and the
like), disclosed or undisclosed, thereof ever be personally liable for any such
judgment or other liability or for the payment of any monetary obligation to
Tenant.  In no event shall Landlord (original or successor) or any such
officers, etc., as aforesaid, ever be liable to Tenant for any lost profits or
indirect or consequential damages suffered by Tenant from whatever cause.

 

(b)                                 With respect to any services or utilities to
be furnished by Landlord to Tenant or any other obligations to be performed by
Landlord under this Lease, Landlord shall in no event be liable for failure to
furnish or perform the same when prevented from doing so by reason of force
majeure, or for any cause beyond Landlord’s reasonable control, or for any cause
due to any act or neglect of Tenant or Tenant’s agents, employees or contractors
or any person claiming by, through or under Tenant, but the foregoing shall not
affect Tenant’s abatement and termination rights set forth in Sections 13 and 20
hereof.

 

(c)                                  In the event of any transfer of Landlord’s
interest in the Property, the party making such transfer shall be entirely freed
and relieved from the performance and observance of all covenants and
obligations hereunder arising from and after the date of such transfer, provided
that the transferee has assumed the obligation to perform and observe all such
covenants and obligations, Tenant agreeing to look solely to the holder of the
Landlord’s interest in this Lease from time to time, subject to the limitations
set forth in paragraph (a) above.

 

24.                                 Rules and Regulations.  Tenant shall abide
by rules and regulations from time to established by Landlord, provided such
rules and regulations are reasonable, non-discriminatory, applied uniformly to
and made for the benefit of all other tenants, cause no material cost or
expenditure for Tenant, and do not deprive Tenant of any of the material
benefits and rights provided for by this Lease.  Landlord shall not be liable to
Tenant for violation of the same by any other tenant or occupant of the
Building, or persons having business with them.  The current rules and
regulations are attached to this Lease as Exhibit 5.  In the event that there
shall be a conflict between such rules and regulations and the provisions of
this Lease, the provisions of this Lease shall control.

 

25.                                 Notices.  Whenever, by the terms of this
Lease, notices, requests, consents and approvals shall or may be given either to
Landlord or to Tenant, they shall be in writing and shall be delivered in hand
or sent by nationally recognized overnight courier service or by express,
registered or certified mail, postage prepaid:

 

If intended for Landlord, addressed to Landlord at Landlord’s Original Address
as stated in Exhibit 1 (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) ), with a
simultaneous copy to Goulston & Storrs, P.C., 400 Atlantic Avenue, Boston, MA
02110, Attention: Robert J. Mack, Esq.

 

If intended for Tenant, addressed to Tenant at Tenant’s Original Address as
stated in Exhibit 1 (or to such other address or addresses as may from time to
time hereafter be designated by Tenant by like notice).

 

20

--------------------------------------------------------------------------------


 

All such notices shall be effective (i) when hand-delivered, (ii) if sent by
overnight courier, one (1) business day after being delivered to said overnight
courier, or (iii) if mailed, two (2) business days after being deposited in the
United States Mail within the Continental United States or upon receipt if
sooner.

 

26.                                Headings.  The Section and paragraph headings
throughout this Lease are for convenience and reference only, and shall not be
used to construe this Lease.

 

27.                                 Rights of Mortgagee or Ground Lessor. 
Tenant acknowledges and agrees that this Lease shall be subject and subordinate
to any mortgage or ground lease from time to time encumbering the Premises,
whether executed and delivered prior to or subsequent to the date of this Lease,
if the holder of such mortgage or ground lease shall so elect.  If this Lease is
subordinate to any mortgage or ground lease and the holder thereof (or
successor) shall succeed to the interest of Landlord, at the election of such
holder (or successor) Tenant shall attorn to such holder and this Lease shall
continue in full force and effect between such holder (or successor) and
Tenant.  Tenant agrees to execute such instruments of subordination or
attornment in confirmation of the foregoing agreement as such holder (or
successor) may reasonably request.  Notwithstanding anything to the contrary in
this Section 27 contained, if any future mortgagee or ground lessor shall elect
to make this Lease subject and subordinate to its mortgage or ground lease as
aforesaid, then the herein provided subordination and attornment shall be
effective only if such mortgagee or ground lessor, as the case may be, agrees,
by a written instrument in the customary form of such mortgagee or ground lessor
with such commercially reasonable changes thereto as Tenant and such mortgagee
or ground lessor may agree to (a “Non-Disturbance Agreement”), that, as long as
Tenant shall not be in terminable default of the obligation on its part to be
kept and performed under the terms of this Lease, this Lease will be recognized
and Tenant’s possession hereunder will not be disturbed by any default under, or
termination and/or foreclosure of, such mortgage or ground lease, as the case
may be.  In addition, Landlord shall use commercially reasonable efforts to
provide a Non-Disturbance Agreement to Tenant from the holder of the existing
mortgage on the Property.

 

28.                                 Estoppel Certificate.  Either party shall at
any time and from time to time within ten (10) days of the other party’s request
execute and deliver an estoppel certificate affirming this Lease, indicating
whether there are any defaults hereunder, and addressing such other matters as
the requesting party, its lender(s) or prospective purchaser(s) or investors may
reasonably require.

 

29.                                 Recording.  Tenant agrees not to record this
Lease, but each party hereto agrees, on the request of the other, to execute a
so-called notice of lease in form recordable under and otherwise complying with
applicable law and reasonably satisfactory to the parties hereto and their
respective counsel.  In no event shall such document set forth the rent or other
charges payable by Tenant under this Lease; and any such document shall
expressly state that it is executed pursuant to the provisions contained in this
Lease and is not intended to vary the terms and conditions of this Lease.

 

21

--------------------------------------------------------------------------------


 

30.                                 Remedying Defaults.

 

(a)                                  Landlord shall have the right, but not the
obligation, to pay such sums or take such action as may be necessary or
appropriate by reason of a default by Tenant in the performance of any of the
provisions of this Lease if the default remains uncured after the expiration of
applicable notice and cure periods hereunder (except that no such notice or cure
periods shall be required in an emergency), and in such event, Tenant agrees to
reimburse Landlord within ten (10) days after demand for all reasonable costs
and expenses so incurred by Landlord, together with interest thereon at a rate
equal to 12% per annum, as an additional charge.  Any payment of Basic Rent,
Building Expense Escalation Charges or other sums payable hereunder not paid
within five (5) days after the same shall have become due shall bear interest at
the rate as aforesaid from the date thereof and shall be payable within ten
(10) days after demand by Landlord, as an additional charge.

 

(b)                                 If (i) Landlord shall fail to make any
repair or perform any service required to be made or performed by Landlord under
Section 10 or 12(a) of this Lease, and such failure if not corrected is
reasonably likely to materially adversely affect the continued operation in the
ordinary course of Tenant’s business in the Premises, and (ii) either (x) Tenant
shall be unable to contact Landlord within a reasonable period of time after the
onset of such situation (which “reasonable period of time” shall be dictated by
the type of situation which has occurred), or (y) Landlord shall fail to remedy
the situation within a reasonable period of time (as defined above) after being
contacted by Tenant or Tenant is otherwise instructed by Landlord to make the
repair or provide the service itself, then Tenant may, but shall not be
obligated to, perform such repair or provide such service on Landlord’s behalf. 
If Tenant exercises such right, Landlord shall reimburse Tenant for the
reasonable costs and expenses incurred by Tenant in making such repair or
providing such service, and any sum so reimbursed by Landlord to Tenant may be
included in Operating Costs to the extent the cost of the repair or service
would have been included in Operating Costs if the repair or service were
performed or provided by Landlord itself.

 

31.                                 Holding Over.  Any holding over by Tenant
after the expiration or sooner termination of the Term of this Lease shall be
treated as a daily tenancy at sufferance at a rate equal to one and one-half
(1.5) times the sum of (i) Basic Rent then in effect plus (ii) Building Expense
Escalation Charges and all other charges herein provided for (prorated on a
daily basis).  Tenant shall also pay to Landlord all damages, direct and/or
indirect (including, without limitation, the loss of a tenant and of rental
income), sustained by reason of any such holding over.  Otherwise, such holding
over shall be on the terms and conditions set forth in this Lease as far as
applicable.

 

32.                                 Surrender of Premises.

 

(a)                                  Upon the expiration or earlier termination
of the Term of this Lease, Tenant shall peaceably quit and surrender to Landlord
the Premises in neat and clean condition and in the same or better order,
condition and repair as on the Commencement Date, together with (i) all of the
equipment and other personal property owned by Landlord and described on
Exhibit 6 (collectively, “Landlord’s Property”), (ii) any and all alterations,
additions and improvements in the Premises as of the date hereof (except for
Tenant’s secured document storage system in the Existing Premises which Tenant
shall remove upon the expiration or earlier termination of the Term of this
Lease and repair any damage to the Premises or the Building caused by such
installation or removal), and (iii) except as hereinafter provided, all
Alterations to the Premises,

 

22

--------------------------------------------------------------------------------


 

and otherwise in the same condition as Tenant is required to maintain the
Premises under Section 11 above, excepting only reasonable wear and tear and
damage by fire or other casualty.  Tenant shall remove all of Tenant’s personal
property, business fixtures, machinery, equipment and furniture (except that the
Nitrogen Storage Tanks shall, if and to the extent provided in Section 40 below,
remain in place and become the property of Landlord at the expiration of the
Term of this Lease) and, if and to the extent specified by Landlord in
accordance with Section 8 above (but not otherwise), all Alterations made by
Tenant; and Tenant shall repair any damages to the Premises or the Building
caused by such installation or removal (it being understood and agreed that
Tenant shall only be required to use reasonable efforts to paint or match
existing finishes when patching holes).

 

(b)                                 Without limiting the foregoing, to the
extent that chemical, biological or radioactive substances have been used in the
Premises or any equipment, fixtures or property therein (including, but not
limited to, Landlord’s Property), then the Premises and/or such equipment,
fixtures or property, as applicable, shall be decommissioned by Tenant in
accordance with all applicable laws, rules and regulations and with the
standards set forth in Exhibit 7 (the “Decommissioning Standards”) upon
surrender of the Premises to Landlord.

 

33.                                 Hazardous Material.  Tenant shall not use,
release, generate, transport, handle, store or dispose of any oil, hazardous or
toxic materials, hazardous or toxic wastes or biological, medical,
pharmaceutical or radioactive wastes or materials as regulated in, under or
pursuant to any applicable laws, rules or regulations relating to the
environment or the protection of human health (collectively, “hazardous
materials”) in or about the Property, except those materials which are
customarily used in the ordinary course of Tenant’s business and then only in
compliance with all applicable laws, rules and regulations, and industry
standards and manufacturers’ specifications and recommendations therefor.  If
the transportation, storage, handling, release, generation, use or disposal of
any hazardous materials anywhere on the Property in connection with the Tenant’s
use of the Premises results in (x) contamination or claim of contamination of
soil, surface or ground water, air or building materials or (y) loss or damage
to person(s) or property, then Tenant agrees to respond in accordance with the
following paragraph:

 

Tenant agrees (i) to notify Landlord as soon as practicable upon Tenant’s
obtaining knowledge of such contamination, claim of contamination, loss or
damage, (ii) after consultation with and approval by Landlord (not to be
unreasonably withheld or delayed), to clean up the contamination in compliance
with all applicable statutes, regulations, rules and standards and, unless
otherwise approved by Landlord in writing (which approval may be granted or
withheld in Landlord’s sole discretion), without implementation of any activity
and use limitation or other environmental deed restriction, and (iii) to
indemnify, defend and hold Landlord and its agents harmless from and against any
claims, obligations, suits, causes of action, costs and fees, including
reasonable attorneys’ fees, arising from or connected with any such
contamination, claim of contamination, loss or damage.  This provision shall
survive the expiration or termination of this Lease.  No consent or approval of
Landlord shall in any way be construed as imposing upon Landlord any liability
for the means, methods, or manner of removal, containment or other compliance
with applicable law for and with respect to the foregoing.

 

23

--------------------------------------------------------------------------------


 

Tenant shall notify Landlord as soon as practicable upon Tenant’s receipt of any
inquiry, notice or threat to give notice by any governmental authority or any
other third party with respect to any hazardous materials in or about the
Property.  If any governmental agency shall ever require testing to ascertain
whether or not there has been any release or that there exists the threat of any
release of hazardous materials as a result of the act or omission of Tenant (or
anyone claiming by, through or under Tenant), its (or their) agents, employees
or contractors, then the reasonable costs thereof shall be paid by Tenant.  In
addition, Tenant shall execute affidavits, representations and the like from
time to time at Landlord’s reasonable request (which request shall only be made
for a legitimate business purpose, including, without limitation, if Landlord
has a reasonable belief that hazardous materials have contaminated or caused
damage to the Premises) concerning Tenant’s best knowledge and belief regarding
the presence of hazardous materials on the Premises.

 

34.                                 Brokerage.  The parties warrant and
represent that neither has dealt with any broker in connection with the
consummation of this Lease other than the Broker(s) listed in Exhibit 1.  Each
party (“Indemnitor”) shall defend, indemnify and hold harmless the other party
for the Indemnitor’s breach of the foregoing warranty and representation.

 

35.                                 Governing Law.  This Lease shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

36.                                 Covenant of Quiet Enjoyment.  Tenant,
subject to the terms and provisions of this Lease and to the mortgages and/or
ground leases to which this Lease is subject and subordinate as hereinabove set
forth, on payment of the Basic Rent and all other sums payable hereunder, and
observing, keeping and performing all of the other terms and provisions of this
Lease on Tenant’s part to be observed, kept and performed, shall lawfully,
peaceably and quietly have, hold, occupy and enjoy the Premises during the Term
hereof, without hindrance or ejection by any person lawfully claiming under
Landlord to have title to the Premises superior to Tenant; the foregoing
covenant of quiet enjoyment is in lieu of any other covenant, express or
implied.

 

37.                                 Signage.

 

(a)                                  No signage shall be installed by Tenant
without Landlord’s prior written consent (not to be unreasonably withheld,
conditioned or delayed).  Notwithstanding the foregoing, Tenant may continue to
keep and maintain Tenant’s signage that exists on the Property as of the
Commencement Date.  For so long as Tenant continues to maintain such signage,
Tenant shall, at its expense, maintain such signage in good order and condition
(Tenant hereby assuming all risk and liability with respect thereto) and remove
such signage no later than the expiration or sooner termination of the Term of
this Lease.

 

(b)                                 Landlord shall, at its expense, use
commercially reasonable efforts to obtaining the necessary governmental permits
and approvals to, and, upon receipt thereof shall, modify the existing monument
sign at the entrance to the Property to indicate that Tenant is the sole tenant
of the Building.  Any additional changes to such signage shall be at Tenant’s
cost and expense.

 

24

--------------------------------------------------------------------------------


 

38.                                 Tenant’s Option to Extend the Term of Lease.

 

(a)                                  On the conditions, which conditions
Landlord may waive, at its election, by written notice to Tenant at any time,
that Tenant is not in default of its covenants and obligations under this Lease
beyond the expiration of applicable cure periods hereunder and that Synta
Pharmaceuticals Corp. itself is occupying at least fifty percent (50%) of the
Premises then demised to Tenant both as of the time of option exercise and as of
the commencement of the hereinafter described additional terms, Tenant shall
have the option to extend the Term of this Lease for two (2) consecutive
additional five (5) year terms, the first such additional term commencing as of
the day following the expiration date of the initial Term of this Lease, and the
second such additional term commencing as of the day following the expiration
date of the first such additional term.  Tenant may exercise each such option to
extend by giving Landlord written notice on or before the date nine (9) months
prior to the expiration date of the then current Term of this Lease.  Upon the
timely giving of such notice, the Term of this Lease shall be deemed extended
for the additional term in question upon all of the terms and conditions of this
Lease in effect immediately preceding the commencement of such additional term,
except that (i) the Basic Rent payable during each such additional term shall be
as hereinafter set forth, (ii) the Building Expense Base during the first such
additional term shall be the Building Expenses for calendar year 2016 and the
Building Expense Base during the second such additional term shall be the
Building Expenses for calendar year 2021, and (iii) Landlord shall have no
obligation to reconstruct or renovate the Premises for Tenant’s occupancy during
such additional term or to provide any allowance or contribution with respect
thereto.  If Tenant fails to give timely notice, as aforesaid, Tenant shall have
no further right to extend the Term of this Lease, time being of the essence of
this Section 38(a).

 

(b)                                 The Basic Rent payable during each such
additional term shall be based upon ninety-five percent (95%) of the Fair Market
Rental Value, as defined in Section 39(a) below, as of the commencement of such
additional term, of the Premises then demised to Tenant; provided, however, that
in no event shall the sum of the Basic Rent and Building Expense Escalation
Charges to be payable for any year during such additional term be less than the
sum of Basic Rent and Building Expense Escalation Charges which were payable for
the twelve (12) month period immediately preceding the commencement of such
additional term.

 

(c)                                  Tenant shall have no further option to
extend the Term of this Lease other than the two (2) additional five (5) year
terms herein provided.

 

(d)                                 Notwithstanding the fact that upon Tenant’s
exercise of the herein option(s) to extend the Term of this Lease such
extension(s) shall be self-executing, as aforesaid, the parties shall promptly
execute a lease amendment reflecting the applicable additional term after Tenant
exercises the option in question and the Basic Rent payable in respect of such
additional term has been determined.  The execution of such lease amendment
shall not be deemed to waive any of the conditions to Tenant’s exercise of its
rights under Section 38(a), unless otherwise specifically provided in such lease
amendment.

 

39.                                                                                                                                     
Definition of Fair Market Rental Value.  For the purposes of this Lease:

 

(a)                                  “Fair Market Rental Value” shall be
computed as of the date in question at the then current annual rental charge
(i.e., the sum of Basic Rent plus escalation and other charges),

 

25

--------------------------------------------------------------------------------


 

including provisions for subsequent increases and other adjustments, for leases
and agreements to lease then currently being negotiated or executed for
comparable space located in commercial buildings aged and equipped comparably
with the Building located within a two (2) mile radius of the Building.  In
determining Fair Market Rental Value, the following factors, among others, shall
be taken into account and given effect: size, condition and location of
premises, lease term, condition of building, tenant incentives and inducements,
amenities and services provided by the landlord, and the applicable Building
Expense Base for the additional term set forth above.

 

(b)                                 After Landlord’s receipt of Tenant’s notice
to extend (if Tenant shall timely exercise such right), Landlord shall designate
Fair Market Rental Value and Landlord shall furnish data in support of such
designation.  If Tenant, acting in good faith, disagrees with Landlord’s
designation of such Fair Market Rental Value, Tenant shall have the right, by
written notice given within thirty (30) days after Tenant has been notified of
Landlord’s designation, to submit such Fair Market Rental Value to arbitration. 
If Tenant fails to timely exercise such right, Tenant shall be deemed to have
accepted Landlord’s designation of Fair Market Rental Value for the additional
term in question.  If Tenant timely exercises such right, Fair Market Rental
Value shall be submitted to arbitration as follows: Fair Market Rental Value
shall be determined by impartial arbitrators, one to be chosen by Landlord, one
to be chosen by Tenant, and a third to be selected, if necessary, as below
provided.  The unanimous written decision of the two first chosen, without
selection and participation of a third arbitrator, or otherwise, the written
decision of a majority of three arbitrators chosen and selected as aforesaid,
shall be conclusive and binding upon Landlord and Tenant.  Landlord and Tenant
shall each notify the other of its chosen arbitrator within fifteen (15) days
following the call for arbitration and, unless such two arbitrators shall have
reached a unanimous decision within thirty (30) days after their designation,
they shall so notify the President of the Boston Bar Association (or such
organization as may succeed to said Boston Bar Association) and request him or
her to select an impartial third arbitrator, to determine Fair Market Rental
Value as herein defined.  Each arbitrator shall be an experienced real estate
broker dealing with like types of properties.  Such third arbitrator and the
first two chosen shall, subject to commercial arbitration rules of the American
Arbitration Association, hear the parties and their evidence and render their
decision within thirty (30) days following the conclusion of such hearing and
notify Landlord and Tenant thereof.  Landlord and Tenant shall bear the expense
of the third arbitrator (if any) equally.  The decision of the arbitrators shall
be final and binding on the parties and judgment thereon may be entered in the
Superior court having jurisdiction over the Premises; and the parties consent to
the jurisdiction of such court and further agree that any process or notice of
motion or other application to the court or a judge thereof may be served
outside the Commonwealth of Massachusetts by registered mail or by personal
service, provided a reasonable time for appearance is allowed.  If the dispute
between the parties as to a Fair Market Rental Value has not been resolved
before the commencement of Tenant’s obligation to pay rent based upon such Fair
Market Rental Value, then Tenant shall pay Basic Rent and other charges under
the Lease in respect of the premises in question based upon the Fair Market
Rental Value designated by Landlord until either the agreement of the parties as
to the Fair Market Rental Value, or the decision of the arbitrators, as the case
may be, at which time Tenant shall pay any underpayment of rent and other
charges to Landlord, or Landlord shall refund any overpayment of rent and other
charges to Tenant.

 

26

--------------------------------------------------------------------------------


 

40.                                 Nitrogen Storage.  Tenant shall have the
right to purchase and install, at its sole cost and expense, two (2) 1,500 liter
nitrogen storage tanks (the “Nitrogen Storage Tanks”) on a concrete pad outside
of the Building substantially in the location shown on Exhibit 3, which concrete
pad shall be constructed by Tenant.  The size, design, screening and
installation of or for the Nitrogen Storage Tanks and the concrete pad shall be
subject to Landlord’s prior written approval.  In addition, the work required to
install the Nitrogen Storage Tanks and the concrete pad shall be performed by
Tenant in accordance with plans and specifications therefor (including plans and
specifications detailing the method of connection of the Nitrogen Storage Tanks
to the Premises) prepared by Tenant and approved by Landlord and otherwise in
accordance with the terms and provisions of this Lease (including, without
limitation, Section 8 hereof).  Without limiting the foregoing, Tenant shall
provide to Landlord (i) an engineering report verifying that the Nitrogen
Storage Tanks (including the installation thereof and emissions therefrom)
complies and will comply with all applicable legal requirements, (ii) copies of
any licenses and permits for the use of such Nitrogen Storage Tanks, and
(iii) specifications for the Nitrogen Storage Tanks themselves.  Tenant hereby
assumes all risk associated with the use of the Nitrogen Storage Tanks and the
concrete pad and Tenant shall, at its sole cost and expense, maintain and repair
such Nitrogen Storage Tanks and concrete pad in good order and condition
throughout the Term of this Lease, reasonable wear and tear and damage by fire
or other casualty excepted.  Tenant shall not be obligated to remove the
Nitrogen Storage Tanks or concrete pad at the end of the Term of this Lease
unless the Nitrogen Storage Tanks are not owned by Tenant on an unencumbered
basis at the end of the Term, in which event Tenant shall remove the Nitrogen
Storage Tanks and concrete pad at the end of the Term and restore the portion of
the Property where the Nitrogen Storage Tanks and concrete pad were located to
the condition it was in prior to the installation thereof, reasonable wear and
tear excepted.  Tenant acknowledges and agrees that Landlord has made no
representation or warranty as to the condition of the Property and that it is
accepting the applicable portion thereof in “as-is” condition.  Tenant’s
indemnification and insurance obligations set forth in this Lease (as well as
the provisions of Section 33 above) shall also apply to the use and operation of
the Nitrogen Storage Tanks and the portion of the Property where it is located.

 

41.                                 Miscellaneous.  This Lease shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, subject to the provisions of this Lease.  No consent or
waiver, express or implied, by Landlord or Tenant to or of any breach of any
agreement or duty to the other shall be construed as a consent or waiver to or
of any other breach of the same or any other agreement or duty.  If any
provision of this Lease or portion of such provision or the application thereof
to any person or circumstance is for any reason held invalid, the remainder of
this Lease (or the remainder of such provision) and the application thereof to
other persons or circumstances shall not be affected thereby.  This Lease
contains all of the agreements of the parties with respect to the subject matter
thereof, supersedes all prior dealings between the parties with respect such
subject matter and may be amended only by instruments in writing executed by the
parties hereto.  This Lease may be signed in any number of counterparts, all of
which together shall constitute one instrument; and may be signed by faxed
copies, which shall be deemed to be originals.

 

42.                                 Parties’ Authority.  Each of Tenant and
Landlord hereby represents and warrants to the other that (i) it has the full
right, power and authority to enter into this Lease upon the terms and
conditions herein set forth, (ii) each of the persons signing this Lease on its
behalf has the requisite authority to bind it by his/her signature, and
(iii) the Lease, upon the full execution and

 

27

--------------------------------------------------------------------------------


 

delivery thereof, shall constitute its legal and binding obligations enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Tenant hereby further represents and
warrants to Landlord that it is duly and validly organized and existing and in
good standing in the State of Delaware and qualified to do business in the
Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, as of the Execution
Date stated in Exhibit 1.

 

LANDLORD:

TENANT:

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

 

/s/ Steven Colangelo

By:

/s/ Keith Ehrlich

Steven Colangelo, as Trustee of

 

Name: Keith Ehrlich

125 Hartwell Trust and not

 

Title: CFO

individually

 

Hereunto Duly Authorized

 

28

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

PLANS SHOWING LOCATION OF PREMISES

 

29

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

PLAN SHOWING LOCATION OF EXTERIOR PAD

FOR NITROGEN STORAGE TANKS

 

30

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

CLEANING SECIFICATIONS

 

A.                                    OFFICE AREAS:

 

Daily (Monday through Friday, inclusive, holiday excepted):

 

1.                                  Empty and clean all waste receptacles and
ash trays and remove waste material from the premises; wash receptacles as
necessary.

 

2.                                  Sweep and dust mop all uncarpeted areas
using a dust treated mop.

 

3.                                  Vacuum all rugs and carpeted areas.

 

4.                                  Hand dust and wipe clean with treated cloths
all horizontal surfaces, including furniture, office equipment, window sills,
chair rails, convector tops, door ledges, base boards, and grill work, within
normal reach.

 

5.                                  Wash clean all water fountains and adjacent
floor areas.

 

6.                                  Upon completion of cleaning, all lights will
be turned off and all doors locked, leaving the premises in an orderly
condition.

 

Weekly:

 

1.                                  Brush and hand dust all carpet edges or
other areas non-accessible to vacuum attachments.

 

2.                                  Remove all finger marks from private door
entrances, light switches and doorways.

 

3.                                  Dust all ventilating, air conditioning,
louvers and grills.

 

Every Month or When Needed:

 

1.                                  All resilient tile floors to be washed or
cleaned with dry system cleaner.

 

Quarterly:

 

1.                                  Dusting of accessible surfaces not reached
by daily cleaning.

 

2.                                  Move and vacuum clean underneath all
furniture that can reasonably be moved.

 

31

--------------------------------------------------------------------------------


 

3.                                  Clean inside of all windows as needed. 
Clean outside of all windows weather permitting.

 

B.                                          LAVATORIES:

 

Daily (Monday through Friday, inclusive, holiday excepted):

 

1.                                       Sweep and wash floors.

 

2.                                       Wash and polish all mirrors, powder
shelves, bright work, flushometers, piping and toilet seat hinges.

 

3.                                       Wash both sides of all toilet seats.

 

4.                                       Wash all basins, bowls and urinals.

 

5.                                       Dust all partitions, tile walls,
dispensers and receptacles.

 

6.                                       Dust and clean all powder room
fixtures.

 

7.                                       Empty and clean paper towel and
sanitary disposal receptacles.

 

8.                                       Remove waste paper and refuse from the
premises.

 

9.                                       Refill tissue holders, soap dispensers,
towel dispenser, sanitary dispensers, materials to be furnished by Landlord.

 

Monthly:

 

1.                                       Machine scrub lavatory floors.

 

2.                                       Wash all partitions and tile walls in
lavatories.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

RULES AND REGULATIONS

 

Tenant shall comply with the following Rules and Regulations and with such other
reasonable Rules and Regulations as Landlord may promulgate for the Building and
the Property:

 

(1)                                  The sidewalks, entrances, driveways,
stairways and halls shall not be obstructed or encumbered by any tenant or used
for any purpose other than for ingress to and egress from the leased premises
and for delivery of merchandise and equipment in a prompt and efficient manner
using loading docks and passageways designated for such delivery by Landlord. 
There shall not be used in any space, either by any tenant or by jobbers or
others in the delivery or receipt of merchandise, any hand trucks, except those
equipped with rubber tires and sideguards.

 

(2)                                  The water and wash closets and plumbing
fixtures shall not be used for any purposes other than those for which they were
designed or constructed and no sweepings, rubbish, rags, acids or other
substances shall be deposited therein, and the expense of any breakage,
stoppage or damage resulting from the violation of this rule shall be borne by
the tenant who, or whose agents, employees or visitors, shall have caused it.

 

(3)                                  No carpet, rug or other article shall be
hung or shaken out of any window of the Building; and no tenant shall sweep or
throw or permit to be swept or thrown from the leased premises any dirt or other
substances out of the doors or windows or stairways of the Building and no
tenant shall use, keep or permit to be used or kept any foul or noxious gas or
substance in its leased premises or permit or suffer its leased premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be kept in or about the Building.

 

(4)                                  No awnings or other projections shall be
attached to the outside walls of the Building without the prior written consent
of Landlord.

 

(5)                                  No sign, advertisement, notice or other
lettering shall be exhibited, inscribed, painted or affixed by any tenant on any
part of the outside of the leased premises or the Building or on the inside of
the leased premises if the same is visible from the outside of the leased
premises without the prior written consent of Landlord.  In the event of the
violation of the foregoing by any tenant, Landlord may remove same without any
liability, and may charge the expense incurred by such removal to the
tenant(s) violating this rule.

 

(6)                                  No tenant shall mark, paint, drill into, or
in any way deface any part of the leased premises or the Building of which they
form a part.  No boring, cutting or stringing of wires shall be permitted,
except with the prior written consent of Landlord, and as Landlord may direct. 
No tenant shall lay linoleum, or other similar floor covering, so that the same
shall come in direct contact with the floor of the leased premises, and, if
linoleum or other similar floor covering is desired to be used, an interlining
of builder’s deadening felt shall be first affixed to the floor, by a

 

33

--------------------------------------------------------------------------------


 

paste or other material, soluble in water, the use of cement or other similar
adhesive material being expressly prohibited.

 

(7)                                  No additional locks or bolts of any kind
shall be placed upon any of the doors or windows by any tenant, nor shall any
changes be made in existing locks or mechanism thereof.  Each tenant must, upon
the termination of its tenancy, restore to Landlord all keys of stores, offices
and electrical rooms, either furnished to, or otherwise procured by, such
tenant, and in the event of the loss of any keys, so furnished, such tenant
shall pay to Landlord the cost thereof.

 

(8)                                  Freight, furniture, business equipment,
merchandise and bulky matter of any description shall be delivered to and
removed from the leased premises only on loading dock(s) in the rear of the
leased premises.

 

(9)                                  Canvassing, soliciting and peddling in the
Building and the Property is prohibited and each tenant shall cooperate to
prevent the same.

 

(10)                            Landlord shall have the right to prohibit any
advertising by any tenant which, in Landlord’s opinion, tends to impair the
reputation of the Building or its desirability as a building for offices and
research and development, and upon written notice from Landlord, such tenant
shall refrain from or discontinue such advertising.

 

(11)                            No tenant shall bring or permit to be brought or
kept in or on the leased premises, any inflammable, combustible or explosive
fluid, material, chemical or substance, without the prior written consent of
Landlord, which consent will not be unreasonably withheld or delayed, or cause
or permit any odors, of cooking or other processes, or any unusual or other
objectionable odors, to permeate in or emanate from the leased premises.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

LIST OF LANDLORD’S PROPERTY

 

12) Laboratory 217 — (5) Fume Hoods, (1) six foot BioSafety Cabinet,
(1) Scottsman Ice Machine, (2) Cold Rooms, (1) Warm Room, and over 300’ linear
feet of epoxy top Laboratory Benches with integral desks.  Lab and desk chairs
included.

 

13) Wash 219 — (1) American Sterilizer Autoclave, and (1) Better Built Glassware
Washer.

 

16) Equipment 233 — Fluid Solutions Reverse Osmosis DeIonization Pure Water
System, Electro Steam Generator for Autoclave.

 

17) Electric 232 — Kohler Standby Generator Transfer Switch connected to a
Kohler 80 kW, Natural Gas Fired Generator.

 

18) IT 231 — Telephone System including integrated Voicemail System.

 

31) Lunch 251 — (5) rectangular dining tables, (2) round dining tables, (32)
dining chairs, refrigerator, dishwasher, (2) microwaves, 16 linear feet of
cabinet space and 8 feet of upper cabinet space.

 

32) Lab 254 — 90 linear feet of bench space, (1) 4’ Fume Hood

 

33) Lab 252 — 30 linear feet of bench space, (1) 4’ Baker BioSafety Cabinet.

 

34) Lab 256 — 60 linear feet of bench space, (1) 4’ Fume Hood.

 

36) Facility Wide — Safety Equipment such as (20) Fire Extinguisher, Fire
Blankets, Safety Showers and Eye Wash Stations.  Standby power outlets
distributed throughout major laboratory areas, connections for equipment alarms
connected to central station monitoring, and perimeter alarm system independent
of card access system also covered by central station monitoring.

 

The above items are based upon the architectural floor plan numbering scheme
attached hereto.

 

35

--------------------------------------------------------------------------------


 

FLOOR PLAN

 

36

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

DECOMMISSIONING STANDARDS

 

Standards for Decommissioning of Space at 125 Hartwell Avenue

 

Section 1 - Purpose

 

The purpose of decommissioning of space is to make safe the decommissioned space
and to provide assurances of proper cleaning and decontamination of said space
for the next occupant. The purpose of setting forth actions taken with respect
to decontamination of space is to document the actions taken and to allow the
owner or the next occupant to make their own judgment with respect to the
sufficiency of such actions.

 

Section 2 - Activities & Schedule

 

The following are the specific actions to be taken with respect to the
decommissioning of said space.

 

Chemicals - (Removal & Disposal)

 

·                                          All hazardous or toxic chemicals are
to be removed from the space before the expiration or earlier termination of the
Lease or other mutually agreed deadline except for any cleaning materials under
the control of the landlord’s or tenant’s cleaning contractor.

 

·                                          The decommissioner shall hire a
licensed contractor to pack, remove, and transport to a new location all usable
chemicals.  Process and/or results are to be documented.

 

·                                          The decommissioner shall hire a
licensed contractor to pack, remove, and transport for proper disposal all
unusable chemicals.  Process and/or results are to be documented.

 

·                                          The decommissioner shall hire a
licensed contractor to remove and dispose properly all limestone chips in the
Wastewater Neutralization Tank.  The contractor will clean the tank and replace
with fresh limestone.  Process and/or results are to be documented.

 

Biological Materials - (Removal & Disposal)

 

·                                          All biological materials will be
removed from the space before the expiration or earlier termination of the Lease
or other mutually agreed deadline.

 

·                                          The decommissioner shall hire a
licensed contractor to pack, remove, and transport to a new location all usable
biological materials.  Process and/or results are to be documented.

 

37

--------------------------------------------------------------------------------


 

·                                          The decommissioner shall hire a
licensed contractor to pack, remove, and transport for proper disposal all
unusable biological materials.  Process and/or results are to be documented.

 

·                                          Decontamination of Storage Equipment
and Work Surfaces detailed below.

 

Radioactive Materials - Disposition

 

·                                          The decommissioner shall hire a
licensed contractor to perform wipe tests and provide count results to the
extent required by applicable law.

 

·                                          Wipe tests will be performed prior to
the expiration or earlier termination of the Lease or other mutually agreed
deadline.  Process and/or results are to be documented.

 

Equipment -

 

·                                          All Equipment listed on Exhibit 6
will be decontaminated prior to the expiration or earlier termination of the
Lease or other mutually agreed deadline.

 

·                                          Chemical Fume Hoods will be steam
cleaned using an organic peroxide vapor on the outside and inside of the cabinet
by a licensed contractor.  Note:  Steam cleaning will be performed to all
exposed surfaces. No ductwork or elements above the suspended ceiling will be
treated.  Each Fume Hood will have attached a decontamination sheet signed by
the contractor.  Process and/or results are to be documented.

 

·                                          Biological Safety Cabinets will be
decontaminated by a licensed contractor using paraformaldehyde gas and
post-treatment cleaning.  No ductwork or elements above the suspended ceiling
will be treated. Process and/or results are to be documented.

 

·                                          Warm and Cold Room Interiors and Door
Fronts will be steam cleaned using an organic peroxide vapor.  Process and/or
results are to be documented.

 

General Laboratory Space

 

·                                          The decommissioner shall hire a
licensed contractor to wipe down all Laboratory Floors and Countertops with a
10% bleach solution or equivalent.  Process and/or results are to be documented.

 

·                                          All Laboratory space to be wiped down
prior to the expiration or earlier termination of the Lease or other mutually
agreed deadline.

 

38

--------------------------------------------------------------------------------